DETAILED ACTION
Claims 1-4 and 9-10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical laminate as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an optical laminate specifically including, as the distinguishing features in combination with the other limitations, a cholesteric liquid crystal layer; and a lenticular lens which is laminated on the cholesteric liquid crystal layer, wherein the cholesteric liquid crystal layer has a plurality of regions which are arranged in a pattern in an arrangement direction of lenses of the lenticular lens and are different from each other in terms of the reflection center wavelength for front incident light, and among the plurality of regions, a region having the shortest reflection center wavelength is disposed at a focus position of the lenticular lens for the front incident light, and among the plurality of regions, a region having a longer reflection center wavelength is disposed further away from the focus position, and wherein a difference between the reflection center wavelengths of a longest wavelength reflection region and a shortest wavelength reflection region is 10 nm to 110 nm.
Particularly, the difference between the longest and shortest center wavelengths taught by Ori (the closest prior art, of record) exceeded the range of 10-110nm.  The use of the extremes, i.e. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/George G. King/Primary Examiner, Art Unit 2872                                                                  September 9, 2021